RESOLUCIÓN
De conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se *1008constituyen las Salas Especiales de Despacho siguientes para funcionar durante el receso:

De 1ro de julio a 15 de agosto de 1996:

Juez Asociado Señor Francisco Rebollo López (Presidente)
Juez Asociada Señora Miriam Naveira de Rodón
Juez Asociado Señor Jaime B. Fuster Berlingeri

De 16 de agosto a 30 de septiembre de 1996:

Juez Presidente Señor José A. Andréu García (Presidente)
Juez Asociado Señor Antonio S. Negrón García
Juez Asociado Señor Federico Hernández Denton
Juez Asociado Señor Baltasar Corrada Del Río
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que integren las salas que no puedan in-tervenir en algún asunto ante su consideración, y asi-mismo para convocar al Pleno del Tribunal cuando sea necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este período.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General